Exhibit 10.1

 

Exhibit 10.1 to Hiland Partners, LP 1st Quarter 2009 10-Q

 

Compensation of Conflicts Committee Members in Connection with Going Private
Proposal

 

On February 19, 2009, the Board of Directors (the “Board”) of Hiland Partners
GP, LLC, the general partner of Hiland Partners, LP  (the “Partnership”),
authorized the Conflicts Committee of the Board (the “Conflicts Committee”) to
consider and respond to a proposal made by Harold Hamm, whereby Mr. Hamm and
certain of his affiliates would acquire all of the outstanding common units of
the Partnership that are not owned by Mr. Hamm, his affiliates or the Hamm
family trusts (the “Proposal”).  The Conflicts Committee is composed of two
independent directors, John T. McNabb, II and Shelby E. Odell. On February 19,
2009, the Board determined that, for service on the Conflicts Committee in
connection with the Conflicts Committee’s consideration of the Proposal, all
members of the Conflicts Committee will receive a one-time fee of $30,000, in
lieu of the prior arrangement of $1,000 per meeting. No additional fees are
expected to be paid to the members of the Conflicts Committee for attending
meetings of the Conflicts Committee during the time period in which the
Conflicts Committee is considering the Proposal. The fees payable to the members
of the Conflicts Committee are in addition to the annual fees received by such
directors for their services as a member of the Partnership’s Board and other
committees thereof.

 

--------------------------------------------------------------------------------